Citation Nr: 0920885	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for tension 
headaches, secondary to head trauma, currently rated 30 
percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left hip, status post left leg trauma, 
currently rated 10 percent disabling.  

3.  Entitlement to individual unemployability benefits 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to June 
1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2005, a statement of the case was 
issued in November 2005, and a substantive appeal was 
received in June 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tension headaches, secondary to head 
trauma, were not productive of severe economic inadaptability 
with very frequent completely prostrating and prolonged 
attacks.  

2.  The Veteran's degenerative joint disease of the left hip, 
status post left leg trauma, was not productive of limitation 
of flexion to 30 degrees, or limitation of abduction with 
motion lost beyond 10 degrees.  

3.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for tension headaches, secondary to head trauma, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Code (DC) 8100 
(2008).

2.  The criteria for a disability evaluation in excess of 10 
percent for degenerative joint disease of the left hip, 
status post left leg trauma, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.71a, DCs 5010, 5251, 
5252, 5253 (2008).

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in March 2005.  In March 2006, he was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

At this point, the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case, there has been no compliance with Vazquez.  
However, after reviewing the claims file the Board finds no 
resulting prejudice to the Veteran.  It appears clear to the 
Board that a reasonable person under the facts of this case 
could be expected to know and understand the types of 
evidence necessary to show a worsening or increase in the 
severity of tension headaches, secondary to head trauma, as 
well as degenerative joint disease of the left hip, status 
post left leg trauma, and the effect of that worsening on 
employment and daily life.  The Board believes it significant 
that the Veteran has been represented in the claims process 
by Disabled American Veterans, which organization represents 
numerous veterans.  Moreover, specific schedular criteria 
were provided to him in the November 2005 statement of the 
case.  The Board finds that the Veteran has had actual 
knowledge of the elements outlined in Vazquez and that no 
useful purpose would be served by remanding to the RO to 
furnish notice as to elements of his claim which the Veteran 
has already effectively been made aware of.  Such action 
would not benefit the Veteran.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Tension Headaches

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected tension headaches warrants 
a higher disability rating.  A 30 percent disability rating 
for chronic tension headaches, secondary to head trauma, was 
assigned effective June 29, 1949 under Diagnostic Code 8100.  

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran underwent a VA examination in September 2004.  He 
reported reoccurring headaches which were not migraines.  He 
stated that the headaches were an aching feeling and located 
in the forehead and both temples.  He reported that he could 
take care of some household chores when the attacks occurred, 
although he could not go to work.  He stated that the attacks 
averaged once every day and each attack lasted for one day.  
He reported suffering from dizziness as often as two times 
per day.  He denied receiving any treatment for his 
condition.  He stated that the functional impairment was 
difficulty carrying out tasks at home, as well as at work, 
due to constant pain and frequent dizziness.  He denied 
working when this condition developed.  Following physical 
examination, the examiner diagnosed chronic tension headache 
including dizziness.  

The Veteran underwent another VA examination in August 2006.  
He stated that the location of headaches was bitemporal and 
frontal.  He reported associated symptoms of dizziness and 
that he once passed out due to the dizziness.  He stated that 
he continued to have headaches and on occasion had episodes 
of severe headaches recurring three to four times a day.  He 
reported that each severe headache lasted for four to five 
hours a day.  He stated that he had headaches every day of 
the month.  He reported that the headaches limited him around 
the house to doing laundry, vacuuming, and dusting furniture 
at least once a week.  He stated that he was still able to go 
out for breakfast and dinner and was able to drive when he 
got the headaches.  Following physical examination, the 
examiner diagnosed history of posttraumatic headache.  The 
examiner noted that, based on the Veteran's reported history, 
he seemed to be able to function normally.  In terms of 
unemployability, the examiner noted that the Veteran may 
benefit from doing a non-stressful job, one that will not 
exacerbate or worsen his current level of headaches.  

Applying Diagnostic Code 8100, the Board finds that the 
Veteran does not have headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  For example, the August 2006 VA 
examiner noted that the Veteran seemed to be able to function 
normally and would be able to work a non-stressful job.  
Thus, the evidence of record does not show headaches of the 
type described in the criteria for an increased disability 
rating.

Left Hip

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative joint disease 
of the left hip, status post left leg trauma, warrants a 
higher disability rating.  A May 2001 rating decision granted 
service connection for residuals of left leg injury and 
assigned a noncompensable evaluation effective February 16, 
2001 under Diagnostic Code 5299-5253.  The Veteran is 
currently assigned a 10 percent disability rating for 
residuals of degenerative joint disease of the left hip, 
status post left leg trauma, from September 24, 2002 under 
Diagnostic Code 5010-5253.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 
dictates that the 20 percent and the 10 percent ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.



The provisions of 38 C.F.R. § 4.71a, DCs 5250 to 5255 (2008) 
below, provide the criteria for rating hip and thigh 
disabilities.

DC 5250 requires ankylosis of the hip.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet 
App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28th Ed. 1994) at 86).  Favorable ankylosis of 
the hip in flexion at an angle between 20 degrees and 40 
degrees with slight adduction and abduction warrant a 60 
percent evaluation.  A 70 percent evaluation is assigned for 
intermediate ankylosis and extremely unfavorable ankylosis, 
with the foot not reaching the ground, and the necessity of 
crutches warrants a 90 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5250.

DC 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.

DC 5252 provides a 10 percent rating for limitation of 
flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating 
where flexion is limited to 10 degrees.

DC 5253 provides a 10 percent evaluation when there is 
limitation of abduction of the thigh such that the legs 
cannot be crossed or there is limitation of rotation such 
that it is not possible to toe out more than 15 degrees.  A 
20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.

Increased evaluations under DCs 5254 and 5255 require flail 
joint, fracture, or malunion of the hip or femur.

The Veteran underwent a VA examination in October 2004.  He 
reported pain radiating from his left hip down to his foot.  
He stated that the symptoms occurred constantly.  He denied 
any incapacitation.  He stated that functional impairment was 
difficulty walking.  He denied any time lost from work.  

Upon physical examination, posture and gait were within 
normal limits.  The left hip joint's general appearance was 
within normal limits.  Flexion was to 125 degrees, with pain 
at 45 degrees.  Extension was to 30 degrees with pain.  
Adduction was to 25 degrees with pain.  Abduction was to 45 
degrees, with pain at 15 degrees.  External was to 60 
degrees, with pain at 10 degrees.  Internal was to 
40 degrees, with pain at 10 degrees.  Range of motion was 
additionally limited by repetitive use pain and weakness, 
with weakness having the major functional impact.  Range of 
motion was not additionally limited by repetitive use 
fatigue, lack of endurance and incoordination.  Left hip x-
rays showed degenerative arthritic changes.  Testing 
consisting of radiographs was abnormal.  The examiner 
diagnosed left hip osteoarthritis (OA).  The subjective 
factors were pain and weakness and objective factors were 
pain with motion and radiographic findings consistent with 
OA.  

The Veteran underwent another VA examination in August 2006.  
He reported numbness in the entire left leg.  He stated that 
there was pain, weakness, stiffness, swelling, and a feeling 
of giving way.  He reported that pain was 8 out of 10 daily, 
and lasted all day.  He stated that it hurt whenever he 
walked half a block and the pain was relieved whenever he sat 
down.  He reported functional limitation due to hip pain, 
including an inability to mow his grass and walk half a 
block.  He stated that the pain also caused him to walk with 
a limp.  

Upon physical examination, active and passive range of motion 
on hip flexion was 0 to 125 degrees, extension active range 
of motion was 0 to 20 degrees, passive range of motion was 0 
to 30 degrees, adduction was 0 to 25 degrees on active and 
passive range of motion, abduction was 0 to 45 degrees on 
active and passive range of motion.  External rotation was 0 
to 60 degrees on active and passive range of motion and 
internal rotation was 0 to 30 degrees on active and passive 
range of motion.  The Veteran complained of pain on motion 
with extension of the hip at 20 to 30 degrees ending at 
neutral position.  He complained of mild pain on adduction at 
25 degrees and on internal rotation at 30 degrees, relieved 
by neutral position.  The Veteran had positive DeLuca on hip 
extension, abduction, adduction, external rotation, and 
internal rotation, but without further loss of his limited 
range of motion.  Hip extension was limited because of major 
pain after repetitive use without fatigue or weakness causing 
a major functional impact.  Hip adduction, abduction and 
external rotation were limited because of mild pain after 
repetitive use without fatigue or weakness causing a minor 
functional impact.  The Veteran had negative DeLuca on hip 
flexion.  There was no abnormal movement, edema, effusion, 
guarding, or ankylosis of the left hip.  The Veteran had an 
antalgic gait upon walking.  X-ray findings revealed a normal 
left hip.  

The examiner diagnosed left greater trochanger bursitis.  The 
examiner predicted that the Veteran may have an additional 5 
degrees loss of his range of motion beyond what was noted 
upon examination.  The examiner noted that the Veteran may 
have a difficult time getting employed in a physical job, one 
that entailed lifting, standing and walking for a prolonged 
period of time.  However, the Veteran may benefit from being 
employed in a sedentary-type job, like prolonged sitting.  

With regard to the relevant DCs, 5250 (ankylosis of the hip), 
5254 (flail joint of the hip), and 5255 (impairment of the 
femur) are not applicable in this instance, as the medical 
evidence does not show that the Veteran has any of these 
conditions.

In this case, DC 5251 cannot serve as a basis for an 
increased rating, as 10 percent is the maximum available 
rating under that code, and the Veteran is already in receipt 
of a 10 percent rating.  38 C.F.R. § 4.71a, DC 5251.

The Veteran does not have limitation of flexion to 30 
degrees, or limitation of abduction with motion lost beyond 
10 degrees, as is required for a 20 percent rating under 
either DC 5252 or DC 5253.  38 C.F.R. §§ 4.71a, DCs 5252, 
5253.  For example, the August 2006 VA examiner noted that 
flexion was to 125 degrees and abduction was to 45 degrees.  

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or flare-ups, the August 2006 VA 
examiner stated that there was no further loss of his limited 
range of motion.  The examiner predicted that the Veteran may 
have an additional 5 degrees loss of his range of motion 
beyond what was noted upon examination.  The Board finds, in 
considering the foregoing and applying the above figures to 
the limitation of motion codes, that the criteria for more 
than a 10 percent rating for the left hip are not satisfied.  
There is no credible evidence that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors results in the left hip being 
limited in motion to the extent required for a 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his headaches or left hip.  The effect of these 
disabilities on his ability to hold employment appears to be 
contemplated by the currently assigned disability ratings.  
Therefore, the Board finds that criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Criteria & Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

In the Veteran's case, service-connection is in effect for 
chronic tension headaches, secondary to head trauma, 
evaluated as 30 percent disabling; residuals of degenerative 
joint disease of the left hip, status post left leg trauma, 
evaluated as 10 percent disabling; and deviated nasal septum, 
sinusitis, and scar on the left knee, all evaluated as 
noncompensable.  His combined rating is therefore 40 percent.  
See 38 C.F.R. § 4.25.  As such, he does not meet the 
threshold requirements under 38 C.F.R. § 4.16(a).  However, 
the Board must still consider whether the competent evidence 
otherwise demonstrates that the veteran is unable to secure 
or follow a substantially gainful occupation.  If such is 
shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Again, the Veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  However, a review of the objective 
evidence does not support the Veteran's claim of 
unemployability.  To the contrary, VA examiner in August 2006 
stated that, with regard to the left hip disability, the 
Veteran may benefit from being employed in a sedentary-type 
job, like prolonged sitting.  Regarding the Veteran's tension 
headaches, the August 2006 VA examiner noted that the Veteran 
may benefit from doing a non-stressful job, one that will not 
exacerbate or worsen his current level of headaches.  

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities, but he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the evidence of record does not demonstrate 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
tension headaches, secondary to head trauma, is not 
warranted.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left hip, status post left 
leg trauma, is not warranted.  

Entitlement to TDIU is not warranted.

The appeal is denied as to all issues.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


